DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeiser, IV hereinafter Yeiser (US 2022/0270143) in view of Aviyam et al hereinafter Aviyam (US 20210200943). 

Referring to Claim 1. Yeiser discloses a system for interactive event viewing comprising: a plurality of servers communicatively coupled to, a plurality of data sources (multiple servers with the platforms, refer to par 0030, 0035); a plurality of user devices that a plurality of participants use to participate in more or more online events via the user device (multiple customers, to make arrangement to participate activities, refer to par 0030, 0039 0057, 0063); and a plurality of financial partners (refer to par Fig 11A); and wherein the plurality of servers execute a method comprising, receiving data from the plurality of data sources into a video and audio feed (receive user data via network and provide video feeds, refer to par 0025, 0046, 0047); and providing the video and audio feed to the plurality of participants (live interaction: refer to 0053, 0056).
Although Yeiser disclosed the invention substantially as claimed Yeiser did not explicitly disclosing the converting data steps. 
Aviyam, in analogous art, discloses the converting data steps in the claim (translate data formats, refer to 0371). 
It would have been obvious for one of ordinary skill in the art before the effecting filing date of the claimed invention to combine the teaching of Yeiser with Avivam because Avivam’s teaching would allow the system to improve and optimize the content used for promotional content generations to achieve the best result for set promotional goals.  

Referring to Claim 2. Yeiser and Avivam disclosed the system of claim 1, Yeiser further discloses wherein the method further comprises: allowing an organizer to define a group and start a live video experience and share the experience with anyone via a unique generated link (refer to Fig 11A and par 0029); and allowing the organizer to choose participants in the one or more online events (refer to par 0029).

Referring to Claim 3. Yeiser and Avivam disclosed the system of claim 2, Avivam further discloses wherein the method further comprises allowing a participant to record a video check in (refer to par 0227, 0414).
It would have been obvious for one of ordinary skill in the art before the effecting filing date of the claimed invention to combine the teaching of Yeiser with Avivam because Avivam’s teaching would allow the system to improve and optimize the content used for promotional content generations to achieve the best result for set promotional goals.  

Referring to Claim 4. Yeiser and Avivam disclosed the system of claim 3, Avivam further discloses wherein the method further comprises allowing a participant to select an upload check in button to check in with the group (refer to par 0027, 0231 and 0375, 0414).
It would have been obvious for one of ordinary skill in the art before the effecting filing date of the claimed invention to combine the teaching of Yeiser with Avivam because Avivam’s teaching would allow the system to improve and optimize the content used for promotional content generations to achieve the best result for set promotional goals.  

Referring to Claim 5. Yeiser and Avivam disclosed the system of claim 4, Avivam further discloses wherein the method further comprises allowing a participant to choose a group from a plurality of groups using a dropdown menu (refer to par 0239, 0241, 0247).
It would have been obvious for one of ordinary skill in the art before the effecting filing date of the claimed invention to combine the teaching of Yeiser with Avivam because Avivam’s teaching would allow the system to improve and optimize the content used for promotional content generations to achieve the best result for set promotional goals.  

Referring to Claim 6. Yeiser and Avivam disclosed the system of claim 1, Yeiser further discloses wherein the method further comprises communicating with the financial partners to allow participants to be paid for revenue the participants generate from content that participants provide to the system (refer to Fig 11B).


Referring to Claim 7. Yeiser and Avivam disclosed the system of claim 6, Yeiser further discloses wherein the method further comprises a tap to buy feature that provides a framework for virtual shopping (refer to par 0063).

Referring to Claim 8. Yeiser and Avivam disclosed the system of claim 6, Yeiser further discloses wherein revenue can be generated by one or more of the following: tips earned from viewers; passes sold for virtual events; and products sold during events (refer to par 0071).

Referring to Claims 9 – 24, claims are rejected under similar rational as claims 1-8.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447